UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8852 John Hancock Institutional Series Trust (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2005 (unaudited) Issuer Shares Value Common stocks 97.99% (Cost $22,281,856) Agricultural Products 1.05% Archer-Daniels-Midland Co. 12,000 282,840 Air Freight & Logistics 1.01% United Parcel Service, Inc. (Class B) 3,500 272,650 Apparel Retail 1.50% American Eagle Outfitters, Inc. 5,100 116,076 Gap, Inc. (The) 16,700 290,246 Application Software 0.80% BEA Systems, Inc. (I) 8,300 72,791 Compuware Corp. (I) 15,600 143,988 Building Products 0.84% American Standard Cos., Inc. 6,000 228,480 Communications Equipment 2.48% Cisco Systems, Inc. (I) 29,000 508,660 Motorola, Inc. 1,400 33,726 Seagate Technology (Cayman Islands) (I) 6,700 126,764 Computer Hardware 3.14% Dell, Inc. (I) 500 15,080 Hewlett-Packard Co. 16,200 480,654 International Business Machines Corp. 1,100 97,790 NCR Corp. (I) 7,500 254,625 Construction & Farm Machinery & Heavy Trucks 1.05% Cummins, Inc. 3,200 284,800 Consumer Finance 0.34% Capital One Financial Corp. 1,100 91,366 Data Processing & Outsourced Services 0.70% Electronic Data Systems Corp. 7,200 165,960 Fiserv, Inc. (I) 500 22,755 Department Stores 2.00% Federated Department Stores, Inc. 3,500 225,505 Penney (J.C.) Co., Inc. 6,000 314,820 Page 1 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2005 (unaudited) Diversified Banks 1.85% Bank of America Corp. 9,500 435,955 Wachovia Corp. 1,200 64,080 Diversified Chemicals 0.13% Dow Chemical Co. (The) 800 36,200 Diversified Commercial Services 0.34% Cendant Corp. 5,100 90,627 Diversified Financial Services 3.70% Citigroup, Inc. 17,700 859,335 JPMorgan Chase & Co. 3,689 141,104 Diversified Metals & Mining 0.56% Freeport-McMoRan Copper & Gold, Inc. (Class B) 2,900 151,119 Electric Utilities 2.21% Edison International 6,400 288,768 TXU Corp. 3,000 307,890 Electronic Equipment Manufacturers 0.38% Celestica, Inc. (Canada) (I)(L) 9,600 102,048 Electronic Manufacturing Services 1.17% Jabil Circuit, Inc. (I) 1,300 43,056 Molex, Inc. 2,700 72,333 Solectron Corp. (I) 55,700 199,963 Employment Services 1.10% Robert Half International, Inc. 7,800 298,428 Food Retail 0.30% SUPERVALU, Inc. 2,500 81,800 Forest Products 0.47% Louisiana-Pacific Corp. 4,700 126,759 Health Care Distributors 2.26% AmerisourceBergen Corp. 3,600 289,260 McKesson Corp. 6,400 321,920 Health Care Equipment 0.46% Guidant Corp. 2,000 123,360 Health Care Facilities 0.78% Manor Care, Inc. 2,100 82,803 Universal Health Services, Inc. (Class B) 2,700 129,384 Page 2 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2005 (unaudited) Health Care Services 2.07% Express Scripts, Inc. (I) 4,400 371,624 Lincare Holdings, Inc. (I) 4,400 188,892 Home Improvement Retail 1.24% Home Depot, Inc. (The) 8,000 334,240 Homebuilding 0.45% Lennar Corp. (Class A) 2,100 121,128 Hotels, Resorts & Cruise Lines 1.01% Carnival Corp. (Panama) 1,100 59,939 Marriott International, Inc. (Class A) 3,300 213,213 Household Appliances 0.73% Stanley Works Co. (The) 4,100 196,800 Household Products 1.96% Kimberly-Clark Corp. 5,500 324,390 Procter & Gamble Co. (The) 3,600 205,884 Housewares & Specialties 1.05% Fortune Brands, Inc. 1,300 101,348 Newell Rubbermaid, Inc. 7,900 182,253 Hypermarkets & Super Centers 0.04% Wal-Mart Stores, Inc. 200 9,712 Industrial Conglomerates 4.69% General Electric Co. 22,700 810,844 Textron, Inc. 700 55,230 Tyco International Ltd. (Bermuda) 14,100 402,132 Industrial Machinery 0.85% Illinois Tool Works, Inc. 2,600 229,502 Integrated Oil & Gas 6.93% Amerada Hess Corp. 2,200 269,544 Chevron Corp. 3,100 177,661 ConocoPhillips 6,000 363,060 Exxon Mobil Corp. 18,300 1,061,949 Integrated Telecommunication Services 1.59% AT&T, Inc. 10,822 269,576 Verizon Communications, Inc. 5,000 159,900 Investment Banking & Brokerage 0.47% Bear Stearns Cos., Inc. (The) 800 88,792 Morgan Stanley 700 39,221 Page 3 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2005 (unaudited) Leisure Facilities 0.59% Royal Caribbean Cruises Ltd. (Liberia) 3,500 160,510 Leisure Products 0.23% Brunswick Corp. 1,600 62,864 Life & Health Insurance 2.17% Lincoln National Corp. 1,900 98,762 MetLife, Inc. 3,600 185,184 Prudential Financial, Inc. 3,900 301,860 Managed Health Care 2.18% Aetna, Inc. 2,600 240,474 CIGNA Corp. 800 90,016 Humana, Inc. (I) 4,500 206,235 WellPoint, Inc. (I) 700 53,781 Movies & Entertainment 1.40% Viacom, Inc. (Class B) 11,300 377,420 Multi-Line Insurance 3.32% American International Group, Inc. 8,300 557,262 Hartford Financial Services Group, Inc. (The) 3,900 340,743 Multi-Media 0.65% News Corp. (Class A) 11,900 176,239 Multi-Utilities & Unregulated Power 0.96% Constellation Energy Group 4,900 259,651 Office Electronics 1.08% Xerox Corp. (I) 20,500 291,100 Oil & Gas Drilling 2.62% Marathon Oil Corp. 4,200 249,018 Occidental Petroleum Corp. 1,700 134,810 Sunoco, Inc. 3,800 293,360 Transocean, Inc. (Cayman Islands) (I) 500 31,920 Oil & Gas Refining & Marketing 0.57% Valero Energy Corp. 1,600 153,920 Personal Products 0.88% Estee Lauder Cos., Inc. (The) (Class A) 7,200 237,672 Pharmaceuticals 5.28% Barr Pharmaceuticals, Inc. (I) 4,500 258,075 Forest Laboratories, Inc. (I) 7,500 293,025 Johnson & Johnson 2,900 179,075 Merck & Co., Inc. 5,400 158,760 Pfizer, Inc. 25,400 538,480 Page 4 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2005 (unaudited) Property and Casualty Insurance 3.79% ACE Ltd. (Cayman Islands) 6,300 349,650 MBIA, Inc. 3,500 216,230 SAFECO Corp. 3,300 185,625 XL Capital Ltd. (Class A) (Cayman Islands) 4,100 272,158 Railroads 0.95% Norfolk Southern Corp. 5,800 256,592 Reinsurance 1.47% Endurance Specialty Holdings Ltd. (Bermuda) 3,300 113,685 Everest Re Group, Ltd. (Bermuda) 2,700 283,824 Restaurants 1.06% Darden Restaurants, Inc. 8,000 286,240 Semiconductor Equipment 3.02% Applied Materials, Inc. 10,500 190,155 KLA-Tencor Corp. 3,500 179,165 Lam Research Corp. (I) 8,300 311,582 Novellus Systems, Inc. (I) 5,500 135,685 Semiconductors 1.06% Intel Corp. 10,700 285,476 Steel 0.99% Nucor Corp. 3,300 221,364 United States Steel Corp. 1,000 47,600 Systems Software 2.65% BMC Software, Inc. (I) 7,100 145,479 Microsoft Corp. 20,600 570,826 Technology Distributors 0.61% CDW Corp. 2,800 164,220 Thrifts & Mortgage Finance 2.47% Fannie Mae 2,700 129,735 Freddie Mac 2,000 124,900 PMI Group, Inc. (The) 5,100 207,060 Washington Mutual, Inc. 5,000 205,950 Tobacco 2.89% Altria Group, Inc. 6,700 487,693 Reynolds American, Inc. 3,300 293,766 Trading Companies & Distributors 0.53% GATX Corp. 2,500 94,100 Grainger (W.W.), Inc. 700 49,161 Page 5 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2005 (unaudited) Wireless Telecommunication Services 0.87% ALLTEL Corp. 3,500 233,905 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 2.01% (Cost $543,947) Joint Repurchase Agreement 1.71% Investment in a joint repurchase agreement transaction with UBS Warburg, Inc. - Dated 11-30-05, due 12-1-05 (secured by U.S. Treasury Inflation Indexed Bonds 3.375% and 3.625%, due 4-15-28 and 4-15-32 and U.S. Treasury Inflation Indexed Note 1.625%, due 1-15-15) 3.95 462 462,000 Shares Cash Equivalents 0.30% AIM Cash Investment Trust (T) 81,947 81,947 Total investments 100.00% Page 6 John Hancock Independence Diversified Core Equity Fund II Footnotes to Schedule of Investments November 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of November 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on November 30, 2005, including short-term investments, was $22,825,803. Gross unrealized appreciation and depreciation of investments aggregated $4,862,661 and $659,873, respectively, resulting in net unrealized appreciation $4,202,788. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Institutional Series Trust By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 27, 2006 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: January 27, 2006
